EXHIBIT 10.9

PREVIEW SYSTEMS, INC.

OFFICER RETENTION, SEVERANCE, AND ACCELERATED VESTING
AGREEMENT

Name:   Vincent
Pluvinage                                                                
Date:   April 17, 2001

             Preview Systems wishes to provide you with an incentive to continue
in the service of the Company through certain potential transactions and for a
reasonable period of time thereafter.  If you wish to receive the benefits of
the Retention Bonus, Severance and Accelerated Vesting Agreement, please sign
the bottom of this letter indicating your acknowledgement and agreement to the
terms described in this letter, and return it to HR no later than 5:00 p.m. on
April 24, 2001.

Retention Bonus Amount:

  • Lump sum payment equal to six months of your base salary plus 50% of your
target bonus for this year, reduced by applicable withholding taxes (the
“Retention Cash Bonus”); provided that such net amount of the Retention Cash
Bonus shall be used to automatically and without further action by you offset in
part that certain promissory note with a principal amount of $175,000 issued by
you in October 2000 and later amended in March 2001.         • Forgiveness of
Promissory Notes: The Company will forgive the aggregate of $937,475 principal
on the promissory notes issued in connection with your purchase of 250,000
shares of Company common stock in October 1997, December 1997 and January 1998
and your purchase of 125,000 shares of Company common stock in July 1999, plus
the accrued interest on the entire principal amounts of these notes (the
“Retention Note Forgiveness Bonus” and together with the Retention Cash Bonus,
the “Retention Bonus”).  In accordance with applicable tax law, the aggregate
forgiven amount shall be reported as taxable income to you on your Form W-2 for
the year in which such amount is forgiven according to the payment schedule
below.  In addition, you will receive a one-time tax gross-up payment equal to
the amount of state and federal income tax (but excluding any other applicable
taxes, if any) payable by you with respect to the amount of interest forgiven on
the notes, with the documentation for the estimated income tax liability on such
interest to be provided to the Company by you prior to any such payment.  You
will also receive a one-time tax gross-up payment of up to $300,000 to be used
for the payment in part of the amount of state and federal income tax (but
excluding any other applicable taxes, if any) payable by you with respect to the
amount of principal forgiven on the notes, with the documentation for the
estimated income tax liability on such principal forgiveness to be provided to
the Company by you prior to any such payment.  You will remain liable for all
remaining taxes payable with respect to the amount of forgiven principal on the
Note.

 

Severance Benefits:

  • Lump sum payment equal to twelve months of your base salary plus 100% of
your target bonus for this year, reduced by applicable withholding taxes.      
  • Coverage under the Company’s director and officer liability insurance
program for a period of 3 years following the termination date, but only if and
to the extent that such insurance is maintained for other officers and directors
of the Company in general.         • Reimbursement for COBRA coverage under the
Company’s medical, dental, and vision insurance benefits at Company expense
until the earlier of 1 year after termination of your employment with the
Company, or the date on which you become eligible for medical insurance coverage
from another employer, or the date on which COBRA coverage is no longer
available under the Company’s plans or a successor’s plans.  In the event that
COBRA coverage ceases to be available because no group health insurance plans
are maintained by the Company or a successor for active employees during the
above 1 year period and prior to your eligibility for medical insurance coverage
from another employer,  the Company will purchase an individual policy providing
for equivalent coverage for the remainder of the coverage period described
above, if any.

Tax Advice Allowance:

Lump sum payment of $10,000 (on an estimated after-tax basis) to be made on
April 30, 2001, for fees incurred in obtaining tax or accounting advice with
respect to this Agreement (excludes work performed by Arthur Anderson and
Venture Law Group).

Accelerated Vesting:

  • 100% of previously unvested options or unvested stock subject to repurchase

Conditions for Receipt of the Retention Bonus:

You will receive the Retention Cash Bonus on June 30, 2001 if you continue in
the active full time employment of Preview until June 30, 2001.

You will receive the Retention Note Forgiveness Bonus if you continue in the
active full time employment of Preview until the completion of the sale or
liquidation of the Company and all associated wind-down activities.

If you are terminated by the Company without Cause at any time after the
effective date of this Agreement, you will receive any Retention Bonus which has
not been paid to you (or forgiven, with respect to the Retention Note
Forgiveness Bonus) by the Company at such time, provided you sign and return a
general release of claims in a form provided by Preview Systems (a copy of which
is attached) no later than seven days following the termination of your
employment.

“Cause” for purposes of this agreement shall mean (i) gross negligence or
willful misconduct in the performance of your duties to the Company where such
gross negligence or willful misconduct has resulted or is likely to result in
substantial and material damage to the Company or its subsidiaries (ii) repeated
unexplained or unjustified absence from the Company, (iii) violation of the
Company’s prohibitions on harassment and discrimination or other material and
willful violation of any federal or state law; (iv) commission of any act of
fraud with respect to the Company or (v) conviction of a felony or a crime
involving moral turpitude causing material harm to the standing and reputation
of the Company, in each case as determined in good faith by the Board.

Conditions for Receipt of Severance Benefits:

  • Your employment with the Company is terminated by the Company other than for
Cause.

And you meet each of the following conditions:

  • You maintain the confidentiality of this Severance offer.         • You sign
and return a general release of claims in a form provided by Preview Systems (a
copy of which is attached) no later than seven days following the termination of
your employment..

Condition for Receipt of Accelerated Vesting:  You will receive the Acceleration
of Vesting on the earlier of the following events:

  • You are employed by the Company immediately prior to the closing of a
transaction involving the sale of substantially all of the Company’s assets or
the acquisition of more than 50% of the voting shares of the Company’s stock.  
      • You are terminated  from your employment by the Company other than for
Cause, and you sign and return a general release of claims in a form provided by
Preview Systems (a copy of which is attached) no later than seven days following
the termination of your employment..

 

    Preview Systems, Inc.           By:    

--------------------------------------------------------------------------------

    Name: Bruce Bourbon     Title: Director and Member of the Company’s
Compensation Committee                 By:    

--------------------------------------------------------------------------------

    Name: Gerard Langeler     Title: Director and Member of the Company’s
Compensation Committee                 By:    

--------------------------------------------------------------------------------

    Name: Jo Ann Heidi Roizen     Title: Director and Member of the Company’s
Compensation Committee                         ACKNOWLEDGED AND ACCEPTED:      
            Date:

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Vincent Pluvinage  

 

 

 